DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 08/27/2021 is acknowledged.  Claims 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conduit, rotary force drive device, rotatable rotor, support surface, linkage structure, curved support surface, a plurality of contact rollers and a bellows structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MAKING PATCH-SIZED FLUID DELIVERY SYSTEMS.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In specification, page 1, lines 24, 26 and 28, the status and Patent number corresponding to each of the application numbers 11/704,899, 11/704,896, and 11/704,897 needs to be added.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: expandable structure, rotary force drive, rotatable rotor, a plurality of contact rollers, support surface, curved support surface, radius of curvature and a bellows structure.

EXAMINER’S NOTE
The instant application includes a specification of 131 pages and drawings of 155 pages depicting 117 figures.  In order to better understand the claim invention, Applicant is urged to provide clear support for the claim terms in the drawings and specification without resorting to use of inconsistent and differing terminologies in the specification and claims that could only cause further ambiguities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites providing first and second housing portions wherein the first housing portion supports a reservoir and a pumping chamber.  However, there is no recitation of how exactly the conduit, the expandable structure and the drive device are being supported on.  Are these elements being supported on the first, the second or partially on both housing portions or on another portion.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Flaherty (US 6,749,587) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Flaherty (US 6,749,587).
As applied to claim 1, Flaherty teaches a method for making a delivery device (10) for delivering an infusion medium to a user, the method comprising providing a first housing portion (800) adapted to be secured to a user (Figures 1 and 7); providing a second housing portion (700) (Figure 6) configured to be selectively engaged with and disengaged from the first housing portion to allow disposal of the first housing portion without disposing of the second housing portion (Column 5, lines 7-15); supporting a reservoir (30, Figure 8) on the first housing portion (800), the reservoir (30) having an interior for containing a fluidic medium (Column 5, lines 22-24); supporting a pumping chamber (40) on the first housing portion (800), for containing the fluidic medium for expanding an expandable structure (44) (Figures 5a and 5b, Column 14, lines 37-53); coupling a conduit (77) in fluid flow communication with the pumping chamber (40) and an interior volume of the expandable structure (44); and operatively coupling a drive device (463,467) for selectively conveying the fluidic medium through the conduit, from the pumping chamber (40) to the interior volume of the expandable structure (44), to selectively expand the expandable structure (44), when the first housing portion (800) and the second housing portion (700) are engaged (Column 14, lines 49-54, Column 15, lines 1-10, Column 15, line 57-67, Column 16, lines 1-24).
Alternatively, If Applicant does not agree that Flaherty explicitly teaches all the claimed elements in a single embodiment, Flaherty does explicitly teach that “Although exemplary embodiments of the invention have been shown and described, many 

As applied to claim 2, Flaherty teaches all the limitations of claim 1 and wherein the operatively coupling the drive device comprises operatively coupling a rotary force drive device (464) to the conduit (Figure 7, Column 15, lines 57-67, Column 16, lines 1-24). 


As applied to claim 4, Flaherty teaches all the limitations of claim 3 and further comprising providing a support surface (housing 800 surface) for supporting the first length of conduit (77). 

As applied to claim 6, Flaherty teaches all the limitations of claim 3 and wherein the operatively coupling the drive device further comprises operatively coupling a motor to rotate the rotatable rotor (Column 15, lines 41-56). 

As applied to claim 7, Flaherty teaches all the limitations of claim 6 and wherein the operatively coupling the motor comprises coupling a linkage structure to the motor and to the rotatable rotor, to transfer drive force from the motor to the rotatable rotor (Figure 6, Column 15, lines 29-56).

As applied to claim 9, Flaherty teaches all the limitations of claim 1 and wherein the operatively coupling the drive device comprises supporting a rotatable rotor for rotation, the rotor having a plurality of contact rollers or pads arranged to contact a first 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 11-17 of U.S. Patent No. 10,335,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-10 of ‘557 Patent anticipates the broader instant claims 1-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/21/2021